ALICO RESTRUCTURES REAL ESTATE CONTRACT, RECEIVES $2.5 MILLION La Belle, FL., October 6, 2008 Alico, Inc. (NASDAQ: ALCO), a land management company, announced today that its subsidiary, Alico-Agri, Ltd., had received a payment of $2.5 million in escrow in connection with the restructure of a real estate contract (“East”) with Ginn- LA Naples, Ltd, LLLP (“Ginn”). The East contract was originally entered into in July 2005 and relates to the sale of approximately 4,538 acres in Lee County Florida.Under the terms of the restructure, principal payments were extended as follows: Due Date Due before restructure Due after restructure 9/28/8 $3,980,000 $2,000,000 9/28/9 12,000,000 1,000,000 9/28/10 12,000,000 1,000,000 9/28/11 26,128,000 4,000,000 9/28/12 -0- 8,000,000 9/28/13 -0- 12,000,000 9/28/14 $-0- $26,108,000 Interest will continue to accrue on the unpaid balance of the note and be paid in quarterly installments.The note will bear interest at HSH LIBOR plus 150 basis points from October 1, 2008 to September 28, 2009, HSH LIBOR plus 200 basis points from October 1, 2009 to September 28, 2010 and HSH LIBOR plus 250 basis points thereafter until the note is paid in full.As a concession for the extended payment terms, Ginn will forfeit release credits it has accumulated on the property in the event of default, foreclosure or bankruptcy. Ginn did not exercise its option on a second contract (“West”) of $3.6 million.In connection with this action, Ginn has agreed to provide a deed in lieu of foreclosure on a third contract (“Crockett”) and give up any rights it may have had to the West property.Alico will thus take possession of the West and Crockett parcels free of any claims by Ginn. The West and Crockett parcels consist of approximately 980 acres in Lee County, Florida located just south of the Southwest Florida Regional Airport and north of Florida Gulf Coast University, and just east of an I-75 interchange. Dan L.
